Case 2:20-mj-05068-DUTY Document 12 Filed 10/26/20 Page 1 of 4 Page ID #:26
      Case 2:20-mj-05068-DUTY Document 12 Filed 10/26/20 Page 2 of 4 Page ID #:27



1             ‫܆‬     On motion of the Government [18 U.S.C. § 3142(f)(1)] in a case
2    allegedly involving an offense with maximum sentence of life imprisonment or
3    death.
4             ‫܈‬     On motion by the Government or on the Court’s own motion
5    [18 U.S.C. § 3142(f)(2)] in a case allegedly involving a serious risk that the
6    defendant will flee.
7             The Court concludes that the Government is not entitled to a rebuttable
8    presumption that no condition or combination of conditions will reasonably assure
9    the defendant’s appearance as required and the safety or any person or the
10   community [18 U.S.C. § 3142(e)(2)].
11            The Court finds that no condition or combination of conditions will
12   reasonably assure: ‫ ܈‬the appearance of the defendant as required.
13                        ‫ ܈‬the safety of any person or the community.
14            The Court has considered: (a) the nature and circumstances of the offense(s)
15   charged, including whether the offense is a crime of violence, a Federal crime of
16   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
17   or destructive device; (b) the weight of evidence against the defendant; (c) the
18   history and characteristics of the defendant; and (d) the nature and seriousness of
19   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
20   considered all the evidence adduced at the hearing, the arguments of counsel, and
21   the report and recommendation of the U.S. Pretrial Services Agency.
22            The Court bases its conclusions on the following:
23            As to risk of non-appearance:
24                  ‫܈‬     Defendant has no legal status in the United States and was
25   officially removed from the United States in November 2013;
26                  ‫܈‬     Defendant has a history of probation violations;
27                  ‫܈‬     Defendant has a history of warrants
28                  ‫܈‬     Defendant is unemployed and currently has no bail resources;

                                                 2
      Case 2:20-mj-05068-DUTY Document 12 Filed 10/26/20 Page 3 of 4 Page ID #:28



1
           Defendant has returned to the United States following his deportation
2
     without permission before being found and charged with the instant offense. Thus,
3
     Defendant has not demonstrated a willingness to abide by court orders and the
4
     Court is not convinced that the defendant will abide by its order to appear for
5
     future court appearances if released on bail. Moreover, the prospective penalty that
6
     defendant faces, if convicted of the charged offense, supports a finding that release
7
     on bail will pose a flight risk because defendant will likely be deported after
8
     serving the sentence imposed, and the Court finds that, in conjunction with the
9
     other factors noted above, this will provide an incentive to flee the jurisdiction.
10
11         As to danger to the community:
12                ‫܈‬      Defendant’s criminal history includes felony convictions for
13   transportation/sale of narcotic controlled substances, felon in possession of a
14   firearm, carrying a loaded, unregistered handgun in public, and possession of a
15   controlled substance while armed.
16         The Court finds that release on bail would pose a danger to others and to the
17   community.
18         IT IS THEREFORE ORDERED that the defendant be detained until trial.
19   The defendant will be committed to the custody of the Attorney General for
20   confinement in a corrections facility separate, to the extent practicable, from
21   persons awaiting or serving sentences or being held in custody pending appeal.
22   The defendant will be afforded reasonable opportunity for private consultation
23   with counsel. On order of a Court of the United States or on request of any
24   attorney for the Government, the person in charge of the corrections facility in
25   which defendant is confined will deliver the defendant to a United States Marshal
26
27
28
                                                3
      Case 2:20-mj-05068-DUTY Document 12 Filed 10/26/20 Page 4 of 4 Page ID #:29



1    for the purpose of an appearance in connection with a court proceeding.
2    [18 U.S.C. § 3142(i)]
3
     Dated: October 26, 2020
4                                                     /s/
                                             PATRICIA DONAHUE
5
                                    UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
